Exhibit 10.2

AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT
MICHAEL D. ANGEL

This Amendment No. 1 to the Executive Employment Agreement (this "Amendment
Agreement") is by and between SPY Inc., a Delaware corporation (the "Company"),
and Michael D. Angel (the "Executive"). Each party is sometimes individually
referred to in this Amendment as a "Party" and collectively as the "Parties."
This Amendment Agreement is effective on October 16, 2012 ("Effective Date").

RECITALS:

WHEREAS, the Company and the Executive are parties to that certain Executive
Employment Agreement dated as of October 27, 2011 and effective as of January 3,
2012 (the "Employment Agreement").

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
in this Amendment Agreement in accordance with Section 8 of the Employment
Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment Agreement and intending to be legally bound, the Parties
agree as follows:

Capitalized terms not otherwise defined in this Amendment Agreement shall have
the respective meanings ascribed to them in the Employment Agreement.

Section 2(b) of the Employment Agreement is hereby amended and restated in its
entirety as follows:

b. Annual Bonus Potential. During each full fiscal year of the Term (commencing
in fiscal year 2014), in further consideration of the Services to be rendered
under this Agreement, Executive shall be eligible to receive a combined total
annual bonus ("Total Potential Bonus") of up to eighty percent (80%) of Base
Salary, or an increment thereof, in part upon achievement of goals to be
recommended by and approved by the Compensation Committee in its discretion for
fiscal year 2014. (For sake of clarity, the Total Potential Bonus would equal
Two Hundred Thousand Dollars ($200,000) based on Executive's Base Salary of Two
Hundred, Fifty Thousand Dollars per year ($250,000) as of the Effective Date).
Fifty percent (50%) of the Total Potential Bonus (the "Annual Performance Target
Bonus") will initially be based on the goals to be determined in the discretion
of the Compensation Committee for fiscal year 2014. (For sake of clarity, the
Annual Performance Target Bonus would equal One Hundred Thousand Dollars
($100,000) as of the Effective Date). The other fifty percent (50%) of the Total
Potential Bonus (in equal dollar amount) will be at the sole discretion of the
Compensation Committee. The above-referenced bonuses, if any are earned, will be
paid to Executive within two and one-half months of the end of the fiscal year
with respect to which the bonus relates. To earn any bonus, Executive must
remain employed with the Company through the end of the fiscal year with respect
to which the bonus relates.

For sake of clarity, Executive acknowledges and agrees that Executive has not
earned and is not entitled to any bonus for fiscal year 2012 or 2013, but
nevertheless is waiving any potential claim and right to or eligibility for any
bonus payments for fiscal year 2012 or 2013 pursuant to this Amendment
Agreement. Furthermore, Executive acknowledges and agrees that (i) Executive is
voluntarily entering into this Amendment Agreement; (ii) this Amendment
Agreement and the bonus waiver affected hereby do not constitute "good reason"
for resignation by Executive or constructive discharge; and (iii) there is no
substitute or replacement compensation being provided to Executive related to
this Amendment Agreement.

Except as expressly modified herein, all other terms and conditions of the
Employment Agreement are hereby ratified and confirmed and shall remain in full
force and effect.

This Amendment Agreement may not be amended or waived except by a writing signed
by Executive and by an officer or director authorized by the Company's Board
which expressly references this Section. Failure to exercise any right under
this Amendment Agreement shall not constitute a waiver of such right. Any waiver
of any breach of this Amendment Agreement shall not operate as a waiver of any
subsequent breaches. All rights or remedies specified for a party herein shall
be cumulative and in addition to all other rights and remedies of the party
hereunder or under applicable law.

This Amendment Agreement shall be governed by and construed in accordance with
the laws of the State of California. The parties hereby agree that the sole and
exclusive forum for resolution of any dispute relating to this Amendment
Agreement shall be in San Diego, California, the parties hereby submit to
personal jurisdiction of state and federal courts and the arbitrator in San
Diego, California to resolve any disputes relating to this Amendment Agreement.

This Amendment Agreement may be executed in multiple counterparts and may be
delivered via facsimile, electronic mail in portable document format or other
means intended to preserve the original graphical content of a signature. Any
such counterpart shall constitute an original signature and all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF

, the Parties hereto have executed this Amendment Agreement and made it
effective as of the date and year first written above.



SPY INC.

EXECUTIVE



 

By: /s/ Michael Marckx



 

/s/ Michael D. Angel

Name: Michael Marckx

Michael D. Angel

Its: President and Chief Executive Officer



     

 